Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 24 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      le 24. 8bre 1781.
                  
                  j’ai l’honneur d’addresser à Votre Excellence la liste qui m’a êté remise des Bâtiments qui se trouvent dans la riviere D’york.  je vous reitere la priere que je vous ai fait faire par le Vicomte de Montguyot que j’avois chargé d’une lettre pour Votre Excellence, de vouloir bien choisir parmi ces differents Bâtiments ceux qui pourraient être de quelqu’utilité a votre armée, comme bateaux plats &a.  vous m’obligerés d’en agir avec moy à ce sujet aussi sans façon que j’en ai moy même agi, en acceptant l’article de la capitulation qui y etoit relatif.  Ce sera une preuve d’amitié que vous me donnerés qui ajoutera encore à celle que je vous ai voué pour la vie et avec laquelle j’ai l’honneur d’être De Votre Excellence Le três humble et tres obeissant serviteur
                  
                     Le Comte de Grasse
                  
               